DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/9/21
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6, 8-13, 16 and 18-20 are pending.
Claims 1-6, 8-13, 16 and 18-20 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckendorff (US 2003/0020306) in view of Penley (US 2007/0228794). Eckendorff teaches a seat, the seat base comprising: a base frame tube (fig. 1: 30), wherein the base frame tube comprises a first portion (annotated fig. 2: line 1) having a first inner diameter and a first outer diameter, a second portion (annotated fig. 2: line 2) having a second inner diameter and a second outer diameter, and a third portion (annotated fig. 2: line 3) having a third inner diameter and a third outer diameter, wherein the first inner diameter is different from the second inner diameter, wherein the first outer diameter is the same as the second outer diameter, wherein the first inner diameter is the same as the third inner diameter, and wherein the first outer diameter is different from the third outer diameter.
Eckendorff does not expressly teach wherein the first inner diameter is the same as the third inner diameter, however, it would have been obvious to a person having ordinary skill in the art, to modify the thicknesses of the end portion 27 (i.e. the thicker upper side of the third 
Additionally, Eckendorff does not teach wherein the vehicle seat is used in an aircraft.  However, Penley teaches an aircraft seat with a reclinable backrest.  It would have been obvious to a person having ordinary skill in the art at the time that the invention was made, to modify the seat and tubular body to be placed in an aircraft as taught by Penley in order to provide a reclinable seat with a more structurally stable reclining mechanism.

    PNG
    media_image1.png
    350
    611
    media_image1.png
    Greyscale

As concerns claim 18, Eckendorff, as modified, teaches wherein the third portion is capable of preventing the base frame tube from decoupling from a base frame (the third portion is an end which couples the base frame tube to the base frame 12). 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckendorff, as modified, in view of Lepre et al. (US 2006/0201227) (“Lepre”).  As concerns claims 19 and 20, Eckendorff, as modified, does not expressly teach wherein the tubular body is made of steel or from a cold form drawing process.  However, Lepre teaches a tubular body for a frame which is cold formed (Lepre, paragraph 0041).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was made, to modify the tubular body of Eckendorff to be cold formed in order to additionally harden the material, as taught by Lepre.  Eckendorff and Lepre are analogous art because they are both within the same field of endeavor, i.e. frame members.  Therefore, it would have been obvious to combine Eckendorff and Lepre to obtain the invention of claims 19 and 20.

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claim 16:  The prior art reference of Eckendorff teaches a base tube with the relative first, second and third portions claimed.  However, Eckendorff does not teach wherein the base tube is supported at a separate location to that where the base frame and back frame connect.  Adragna et al. (US 2011/0133538), Adragna et al. (US 2009/0230752) and Riley et al. (US 6,5050,890) teach vehicle seats with both front and rear base frame tubes, however, there is no teaching, suggestion, or motivation to modify these references to have a front tube structure such as that taught by Eckendorff. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to claims 1-6 and 8-12, and as such, they are allowed.  Applicant’s arguments with respect to claim 13 are not persuasive based on the rejection above and the different characterization of the first, second and third portions provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636